Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants’ amendment
	Applicants’ amendment filed 5/16/2022 has been received and entered.  Claims 4, 6, 7, 9, 11, 13, 17-20, 26-28 have been amended, claims 1-3 and 31-32 were previously cancelled.  
Claims 4-30 are pending.

Election/Restriction
Applicant’s election without traverse of Group I in the reply filed on 10/8/2021 was acknowledged.
Claims 31-32 directed to non-elected inventions have been deleted. 
The examiner has required restriction between product or apparatus claims and process claims, however the non-elected claims have been cancelled and not subject to possible rejoinder analysis.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
With respect to the species election, as indicated in the interview summary of 10/1/2021 the election of HLA is appropriate, and upon the initial search and consideration of the teaching of the specification, it does not appear to be an undue burden to examine the various species and types of sequencing data (claim 16).  Accordingly, the species election requirement was withdrawn.
Claims 4-30, drawn to a method of analyzing and determining an allele at a locus are currently under examination.

Priority
	This application filed 10/19/2018 is a continuation of 14/513952 filed 10/14/2018, now US Patent 10162933, which claims benefit to US provisional application 61/891193 filed 10/15/2013, and is related to PCT/US14/60455 filed 1014/2014.
Applicants do not comment on the summary of priority.

Information Disclosure Statement
It was noted that the listing of references in the specification is not a proper information disclosure statement, citing for example references provided on pages 2-4, 25 and 41.  
No new IDS nor comments are provided in Applicant’s response.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 4-30 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10162933 (US Application 14/513952 filed 10/14/2018).
The terminal disclaimer filed 5/16//2022 has been DISAPPROVED.  See paper entered 5/17/2022.
No additional arguments have been made, and it is found that while the claims at issue are not identical, they are not patentably distinct from each other because in review of the claim steps and required limitations, it appears that the only difference from the instant claims and those issued in ‘933 is the requirement for the sequence reads being 35-100 base pairs, which is provided in claim 5 of the instant application.  Dependent claims provide for analysis of the same genomic sequences, for example GRCh37/hg19, and more generically for analysis of HLA types.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

In review of the art of record, at the time of filing allele typing and multiple methods for mapping and analyzing alleles were known.  The closet art of record is Boegel (2012) who teach similar steps to the claimed method for HLA typing, but instead use a program identified as ‘seq2HLA’ (available at http://tron-mainz.de/tron-facilities/bioinformatics/  available in the NPL at  http://tron-mainz.de/tron-facilities/computational-medicine/seq2HLA) as compared to PHLAT (described in Bai et al (2014) and in the instant specification).
For prosecution the claims were analyzed for patent eligibility, and in review of the claim amendments and evidence of record, while the method now comprises additional elements that were known for providing sequence reads, when the claim is viewed as a whole it is found that it provides for steps identifying a sequence representing a locus from the sequencing process to identify an allele/SNP at a locus.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631